Citation Nr: 0927283	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-32 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for fibrous carcinoma 
of the left forehead (skin cancer of the left forehead), to 
include as secondary to radiation and/or sun exposure.

2.  Entitlement to service connection for epidural carcinoma 
of the right neck (salivary gland cancer), status-post 
parotidectomy and right radical neck dissection, to include 
as secondary to radiation and/or sun exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and October 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which denied the 
benefits sought on appeal.

In May 2009, the Veteran appeared and testified at a Travel 
Board hearing at the San Diego RO.  The transcript is of 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not currently diagnosed as having skin 
cancer of the left forehead attributable to his period of 
active duty, nor was he exposed to radiation which could have 
caused his skin cancer.

3.  The Veteran is not currently diagnosed as having salivary 
gland cancer attributable to his period of active duty, nor 
was he exposed to radiation which could have caused his 
salivary gland cancer.


CONCLUSIONS OF LAW

1.  Skin cancer of the left forehead was neither incurred in, 
nor aggravated by active service, nor was it due to exposure 
to radiation.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).

2.  Salivary gland cancer was neither incurred in, nor 
aggravated by active service, nor was it due to exposure to 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2004, March 2005, and May 2006, 
VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claim for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the May 2006 notice.  As such, 
the Board finds that VA met its duty to notify the Veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial October 2004 notice was given prior to 
the appealed AOJ decisions dated in February 2006 and October 
2006.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In May 2009, the 
Veteran appeared and testified at a Travel Board hearing at 
the RO.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The Veteran essentially contends that his skin cancer of the 
left forehead and cancer of the salivary gland were either 
related to sun and/or radiation exposure in service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the United States Court of Appeals for 
Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means: onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under § 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311. 
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. § 
3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

The Veteran's service treatment records (STRs) reflect no 
complaints of or treatment for sun damage and/or exposure to 
radioactive materials, nor has the Veteran so contended.  
Based upon the evidence of record, the first post-service 
treatment related to skin cancer and salivary gland cancer 
was in the late 1970s.  

There is no question that the Veteran has a history of skin 
cancer of the left forehead and salivary gland cancer, and 
both are radiogenic diseases pursuant to the regulations.  
Relevant treatment records reflect treatment and removal of 
cancerous lesions and tumors in those areas.  These records, 
however, do not reflect an opinion linking the Veteran's skin 
and salivary cancers to service.  The main question before 
the Board is whether the Veteran is considered a radiation-
exposed veteran or whether his skin cancer and salivary gland 
cancer are causally or etiologically related to service.  

The Veteran has contended that he was exposed to radiation 
and sun during service.  In his September 2004 claim, he 
indicated that he was exposed to cancer-causing agents on the 
Japanese proving grounds where he was ordered to destroy war 
materials.  He did not, however, indicate to which cancer-
causing agents he was exposed.  He indicated that he was 
treated for both cancers in the late 1970s and early 1980s.  
Post-service treatment records do not indicate that the 
Veteran's skin cancer was caused by exposure to sun and/or 
any radioactive agents during service.  In a November 2005 
statement, the Veteran indicated that he had "cancer 
radiation" during service from desert sun exposure.  

In a February 2006 letter, the Veteran indicated that he had 
been where "two atom bombs had ended the war," but in a 
statement received in September 2006, the Veteran indicated 
that he and his unit "were never close to Hiroshima or 
Nagasaki."  In his May 2009 Travel Board hearing, the 
Veteran essentially testified to being exposed to a higher 
degree of sun in service than prior to and post service.  The 
Veteran confirmed that he was not in Nagasaki or Hiroshima.  
He again related that he was responsible for destroying 
weapons while stationed in Japan and believed that his skin 
and salivary gland cancers were related to his service.  

Given the evidence as outlined above, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for skin cancer 
and salivary gland cancer.  

Skin cancer is not listed under 38 C.F.R. § 3.309(d)(2), as 
being presumed due to radiation exposure in radiation-exposed 
veterans.  Although cancer of the salivary gland is one of 
the presumptive diseases under 3.309(d), there is no evidence 
to support a finding that the Veteran was a radiation-exposed 
veteran as contemplated under 38 C.F.R. § 3.309(d).  The 
Veteran had service in Japan, but morning reports reflect 
that the Veteran was not within 10 miles of either Nagasaki 
or Hiroshima as required by regulation.  As skin cancer is 
not a presumptive disease, and he is not a "radiation-
exposed veteran," the Veteran is not entitled to the 
presumptions of 3.309(d) for his claim of entitlement to 
service connection for skin cancer and salivary gland cancer.  

Because skin cancer and cancer of the salivary gland are both 
listed as "radiogenic diseases" under 38 C.F.R. § 3.311, 
and because the Veteran is asserting that his exposure to 
ionizing radiation in Japan resulted in these cancers, 
consideration of the provisions of 38 C.F.R. § 3.311 is 
appropriate in this case. 

As directed under 38 C.F.R. § 3.311, the RO appropriately 
requested whether the Veteran had any radiation exposure.  In 
January 2006, VA requested verification of the Veteran's 
participation in radiation risk activity during service from 
the Defense Threat Reduction Agency (DTRA).  In a response 
the next month, the Nuclear Test Personnel Review contact 
indicated that according to the morning reports, the 
Veteran's unit was not present within the American occupation 
forces in Hiroshima or Nagasaki, Japan, as required by 
pertinent regulation.  Thus, there is no evidence of record 
to reflect that the Veteran was exposed to ionizing 
radiation.  

As actual radiation exposure during service is not shown by 
the evidence, service connection for skin cancer and salivary 
gland cancer as a result of radiation exposure is not 
warranted under the presumptive requirements of 38 C.F.R. § 
3.309 or the alternative framework of 38 C.F.R. § 3.311.  Any 
exposure to ionizing radiation may not be conceded as the 
DTRA report disproves the Veteran's contention that he was 
exposed to ionizing radiation.  The requirements of §§ 3.309 
and 3.311 are not met.  Furthermore, although skin cancer and 
salivary gland cancer are recognized as a radiogenic 
diseases, as discussed above, the Veteran does not meet other 
regulatory requirements to establish service connection as he 
is not shown to have been exposed to radiation.  Without 
corroborative evidence of radiation exposure, any 
determination that the Veteran is entitled to the benefit 
provided by 38 C.F.R. § 3.311 would be based on nothing more 
than speculation, which is not permitted under the law.  
Absent a finding that the Veteran participated in a radiation 
risk activity, the Veteran is also not entitled to service 
connection of his skin and salivary gland cancers under 
38 C.F.R. § 3.311(b)(2).  As such, service connection for 
skin and salivary gland cancers are denied both on a 
presumptive basis (38 C.F.R. § 3.309) and pursuant to 
38 C.F.R. § 3.311.  

The Veteran is also not entitled to service connection for 
skin and salivary gland cancers on a direct basis.  The 
Veteran has reported sun exposure in service and has 
indicated that it was of a higher degree than when he was not 
in service.  Consistent with the Veteran's assertions, there 
is no evidence that he was treated in service for sun damage 
or exposure to radioactive materials, nor was he treated for 
any skin condition in the head and neck area.  Additionally, 
relevant treatment records reflect the onset of his skin and 
salivary gland cancers as occurring in the late 1970s and 
early 1980s.  This is over 30 years following his separation 
from service.  As noted above, there are no clinical opinions 
of record linking the Veteran's skin and salivary gland 
cancers to a disease or injury incurred in service, including 
the alleged exposure to sun and radioactive materials.

The Board is sympathetic to this Veteran's assertions, but 
the only evidence of record linking the Veteran's alleged in-
service sun exposure to his skin and salivary gland cancers 
is his own statements.  The Veteran is competent, as a 
layman, to report that as to which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of his skin and salivary gland cancers or the 
level of sun exposure he received in service, as there is no 
evidence of record that the Veteran has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent a competent medical opinion linking the 
Veteran's skin and salivary gland cancers to service, service 
connection must also be denied on a direct basis.  


ORDER

Service connection for fibrous carcinoma of the left forehead 
is denied.

Service connection for epidural carcinoma of the right neck 
(salivary gland cancer), status-post paratidectomy and right 
radical neck dissection is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


